Case 17-05970        Doc 36     Filed 03/07/19     Entered 03/07/19 10:11:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05970
         Erika N Beard-Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 04/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/18/2018, 11/13/2018.

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,942.50.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05970        Doc 36      Filed 03/07/19    Entered 03/07/19 10:11:34                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $4,599.96
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $4,599.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,406.85
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $255.27
     Other                                                                   $37.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,699.12

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN FIRST FINANCE          Unsecured      2,757.00       2,757.35         2,757.35           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         700.00      1,871.32         1,871.32           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            726.00      1,462.20         1,462.20           0.00       0.00
 COMENITY BANK                   Unsecured         925.00        870.50           870.50           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00         25.71            25.71           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          57.50            57.50           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured      2,525.00       3,456.96         3,456.96           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured           0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         537.00        537.96           537.96           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured           100.00        100.00           100.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         523.00        523.74           523.74           0.00       0.00
 QUANTUM3 GROUP                  Secured        4,775.00       4,775.00         4,775.00        538.75     362.09
 QUANTUM3 GROUP                  Unsecured     17,864.00     20,367.33        20,367.33            0.00       0.00
 WOODFOREST BANK                 Unsecured         400.00           NA               NA            0.00       0.00
 TMOBILE                         Unsecured         901.51           NA               NA            0.00       0.00
 NATIONWIDE                      Unsecured          78.00           NA               NA            0.00       0.00
 EDUCATION NAVIENT               Unsecured      2,004.00            NA               NA            0.00       0.00
 PEOPLES ENGY                    Unsecured         210.00           NA               NA            0.00       0.00
 PEOPLES GAS                     Unsecured         210.96           NA               NA            0.00       0.00
 SECURITY FINANCE                Unsecured      1,521.00            NA               NA            0.00       0.00
 SEVENTH AVE                     Unsecured          97.00           NA               NA            0.00       0.00
 SEVENTH AVENUE                  Unsecured          97.00           NA               NA            0.00       0.00
 CAPITAL ONE BANK USA            Unsecured         523.00           NA               NA            0.00       0.00
 CB/EXPRESS                      Unsecured         925.00           NA               NA            0.00       0.00
 AT&T                            Unsecured      1,147.91            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-05970       Doc 36        Filed 03/07/19    Entered 03/07/19 10:11:34                  Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
 EDUCATION ISAC                   Unsecured      1,329.00              NA           NA             0.00         0.00
 MIDLAND FUNDING                  Unsecured         581.00             NA           NA             0.00         0.00
 COMCAST                          Unsecured         668.00             NA           NA             0.00         0.00
 ENHANCED RECOVERY/SPRINT         Unsecured         316.00             NA           NA             0.00         0.00
 FIRST PREMIER BANK               Unsecured         933.00             NA           NA             0.00         0.00
 FST PREMIER                      Unsecured         933.00             NA           NA             0.00         0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured         372.00             NA           NA             0.00         0.00
 SFC CENTRAL BANKRUPTCY           Unsecured      1,137.00         1,137.13     1,137.13            0.00         0.00
 SPEEDY CASH                      Unsecured         650.00        1,003.53     1,003.53            0.00         0.00
 VERIZON                          Unsecured         537.00          527.69       527.69            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                   $0.00
       Mortgage Arrearage                                        $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                               $4,775.00            $538.75                 $362.09
       All Other Secured                                         $0.00              $0.00                   $0.00
 TOTAL SECURED:                                              $4,775.00            $538.75                 $362.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
        All Other Priority                                      $25.71                 $0.00                $0.00
 TOTAL PRIORITY:                                                $25.71                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,673.21                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                                $3,699.12
        Disbursements to Creditors                                  $900.84

 TOTAL DISBURSEMENTS :                                                                             $4,599.96




UST Form 101-13-FR-S (9/1/2009)
Case 17-05970        Doc 36      Filed 03/07/19     Entered 03/07/19 10:11:34            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
